In civil actions to collect unpaid real property taxes pursuant to section 1450 of the Real Property Tax Law, plaintiff appeals from an order of the Supreme Court, Rockland County, dated November 2, 1978, which granted defendant’s motion for summary judgment dismissing the actions. Order affirmed, with $50 costs and disbursements. Since the plaintiff village held outstanding tax sale certificates from prior years on the subject properties, a civil action against defendant was precluded (see Canino v Engelstein, 43 NY2d 922; City of Buffalo v Cargill, Inc., 44 NY2d 7). Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.